 

Exhibit 10.32

 

ROYAL CARIBBEAN CRUISES LTD.

CURRENT BOARD OF DIRECTOR COMPENSATION SCHEDULE

 

Cash Compensation

Annual

Annual Retainer

$ 50,000

Audit Committee Chairman Retainer

$ 30,000

Audit Committee Member Retainer

$ 15,000

Compensation Committee Chairman Retainer

$ 15,000

Committee Chairman Retainer (All Other Committees)

$

6,000

Committee Member Retainer (All Other Committees)

$

5,000

Board Per Meeting Fees

$

1,200

Committee Per Meeting Fees (All Committees)

$

1,200

Annual Total Cash Compensation Cap

$100,000

 

At the discretion of the Board, each non-employee director is eligible to
receive an annual grant of equity awards with an aggregate value on the date of
grant equal to $90,000. Sixty-seven percent of this annual grant is awarded in
the form of restricted stock units and thirty-three percent is awarded in the
form of options to purchase the Company's common stock.

 

The Company provides Board members with one passenger cabin, upon request, on a
complimentary basis. Immediate family traveling with Board members will also
receive a “family rate” of $40 per person per day. Non-family guests of Board
members may purchase the cabin of their choice at a 25% reduction of the “lowest
available fare” at time of booking.

 

 